Citation Nr: 1121167	
Decision Date: 06/01/11    Archive Date: 06/09/11

DOCKET NO.  08-24 211	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a left hip disability, including as secondary to degenerative disc disease of the lumbar spine.  

2.  Entitlement to service connection for a right shoulder disability.  

3.  Entitlement to an increased initial rating for degenerative disc disease of the lumbar spine, currently rated 20 percent disabling.  

4.  Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1986 to May 1987, and had subsequent Reserve service.  

This matter comes to the Board of Veterans' Appeals (Board) from an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  A Notice of Disagreement was received in January 2008, a Statement of the Case was issued in May 2008, and a Substantive Appeal was received in August 2008.  

The Veteran testified at a hearing before the Board in March 2011.  Additional evidence was submitted at that hearing, along with a waiver of any right to initial RO consideration of that evidence.

The issues of service connection for a left hip disability, including as secondary to degenerative disc disease of the lumbar spine, an increased initial rating for degenerative disc disease of the lumbar spine, and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDING OF FACT

A right shoulder disability was not manifested during service or for many years thereafter.  


CONCLUSION OF LAW

A right shoulder disability was not incurred in or aggravated by active service and may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1131, 1137, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

Before addressing the merits of the Veteran's claim on appeal, the Board is required to ensure that VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010) Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The notification obligation in this case was accomplished by way of a letter from the RO to the Veteran dated in December 2006, prior to the initial adjudication of the claim.  The December 2006 letter also provided the Veteran with notice of the types of evidence necessary to establish a disability rating and the type of evidence necessary to establish an effective date.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The RO also provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The Board notes that under 38 C.F.R. § 3.159(c)(4), in a claim for disability compensation, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  In disability compensation claims, the Secretary must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with a veteran's service or with another service- connected disability, but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In the present case, an examination is not required on the issue of service connection for a right shoulder disability because the evidence of record demonstrates no in-service injury, disease, or event to which any currently diagnosed right shoulder disability could be related.

The evidence of record contains the Veteran's service treatment records and private medical records.  The Veteran and her representative have not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal, and have not argued that any error or deficiency in the accomplishment of the duty to notify and duty to assist has prejudiced her in the adjudication of her appeal.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  Therefore, the Board finds that duty to notify and duty to assist have been satisfied and will proceed to the merits of the Veteran's appeal.  

Criteria & Analysis

Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from injury suffered or disease contracted in line of duty, or for aggravation of a pre-existing injury suffered or disease contracted in the line of duty, in the active military, naval or air service.  38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303, 3.304, 3.306.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Additionally, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1137; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

The Veteran contends that she injured her right shoulder during a fall in service.  

Service Reports of Medical Examinations dated in May 1986 for enlistment purposes and in May 1987 for separation purposes reflect that the Veteran's upper extremities were clinically evaluated as normal.  Reports of Medical History dated in May 1986 for enlistment purposes and in May 1987 for separation purposes reflect that the Veteran reported no problems related to her right shoulder.  

Private treatment records from Virginia Beach Holistic Clinic dated in March 2002 reflect that the Veteran was assessed with shoulder pain.  

Private treatment records from Dr. S.M.-H. dated in July 2005 reflect that the Veteran was assessed with shoulder pain, likely a rotator cuff tendinitis.  

Despite the Veteran's contentions otherwise, there is no persuasive evidence to support a finding that her current right shoulder disability is etiologically related to service or any incident therein.  The Veteran's upper extremities were clinically evaluated as normal upon separation from service.  The clinically normal upper extremity findings are significant in that it demonstrates that trained military medical personnel were of the opinion that no right shoulder disability was present at that time.  The Board views the examination report as competent evidence that there was no right shoulder injury at that time.  Moreover, the Board notes that, on a Report of Medical History for separation purposes, the Veteran made no complaints related to the right shoulder.  This suggests that the Veteran herself did not believe that she had any ongoing right shoulder disability at that time.

Symptoms of a right shoulder disability have not been continuous since service separation, and a right shoulder disability did not manifest to a compensable degree within one year of service separation.  The earliest post-service evidence of right shoulder pain is in March 2002.  The earliest post-service evidence of a right shoulder disability is in July 2005.  The Board notes that the lack of any evidence of continuing symptoms of a right shoulder disability for over 14 years between the period of active duty and the evidence showing a right shoulder disability is itself evidence which tends to show that no right shoulder disability was continuous since service.  A prolonged period without medical complaint can be considered, along with other factors concerning the claimant's health and medical treatment during and after military service, as evidence of whether a disability was incurred in service or whether an injury, if any, resulted in any chronic or persistent disability which still exists currently.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  The Board has considered the absence of any medical evidence of diagnosis or treatment for a right shoulder disability for many years after service as one factor that tends to weigh against the claim for service connection for a right shoulder disability.  

As for the Veteran's statements asserting that her right shoulder disability is related to her period of service, there is no in-service injury or disease, or even chronic symptoms of a right shoulder disability, to which a currently diagnosed right shoulder disability could be related by competent medical opinion.  Because the Veteran's right shoulder disability first credibly manifested symptoms many years after service, was first treated many years after service, and was also first diagnosed many years after service, any purported opinion of nexus of currently diagnosed right shoulder disability to service would be based on an inaccurate factual premise - of in-service injury or disease, or chronic symptoms of a right shoulder disability in service, or continuous symptoms of a right shoulder disability manifesting within one year of service separation - so would be of no probative value.  

The Veteran is certainly competent to report observable symptoms.  She is not, as a lay person, competent to offer an opinion on a matter clearly requiring medical expertise, such as opining that her right shoulder disability is etiologically related to service or any service-connected disability.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  The Board finds that the determination of whether a current right shoulder disability is related to certain claimed events in service, or otherwise to service ending many years prior to the first post-service evidence of such disability is not a matter susceptible to lay opinion.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Therefore, this is not a case in which the Veteran's lay beliefs alone can serve to establish an association between the claimed disability and either her military service or a service-connected condition.

For these reasons, the Board finds that there is a preponderance of the evidence against the Veteran's claim for service connection for a right shoulder disability, and the claim must be denied.  Because there is a preponderance of the evidence against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for a right shoulder disability is denied.  


REMAND

The Board notes that the Veteran testified at the March 2011 Board hearing that her back disability has been treated by Dr. G.M.M.  The claims file contains a letter from Dr. G.M.M. dated in December 2010, although the claims file contains no treatment records.  The Board believes that an attempt to obtain pertinent treatment records from Dr. G.M.M. should be made. 

With regard to the left hip issue, the Board notes that a letter from Dr. S.M.-H. dated in October 2008 reflects that Dr. S.M.-H. opined that the Veteran's back pain is a direct contributor to her hip pain.  It was noted that she had developed an altered gait which contributed to her hip pain.  The Board notes that pain alone, without a diagnosed or identifiable underlying malady or condition does not in and of itself constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).

Service connection is warranted for a disability which is proximately due to, or the result of, a service-connected disease or injury.  38 C.F.R. § 3.310.  The Veterans Court also has held that service connection can be granted for a disability that is aggravated by a service-connected disability and that compensation can be paid for any additional impairment resulting from the service-connected disorder.  Allen v. Brown, 7 Vet. App. 439 (1995).  

Moreover, the Board notes that the Veteran underwent a VA examination in September 2007 with regard to the left hip issue.  The Board finds that the VA examination and report is inadequate, given the failure by the examiner to provide an opinion with regard to whether the left hip condition is related to service.  The Board finds that the Veteran should be scheduled for additional VA examination with regard to the left hip issue.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).  

With regard to the TDIU claim, the Veteran currently is in receipt of service connection for degenerative disc disease of the lumbar spine, evaluated as 20 percent disabling.  A TDIU may be awarded when there are two or more disabilities, at least one disability must be ratable at 40 percent or more, and any additional disabilities must result in a combined rating of 70 percent or more, and the disabled person must be unable to secure or follow a substantially gainful occupation.  See 38 C.F.R. § 4.16(a).

Because the Veteran's left hip and degenerative disc disease of the lumbar spine claims are being remanded, and because adjudication of these claims may impact adjudication of the Veteran's TDIU claim, the Board concludes that these claims are inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  Given the foregoing, the Veteran's TDIU claim also must be remanded.  

Accordingly, the case is REMANDED for the following actions:

1.  Based on the Veteran's statements at the March 2011 Board hearing, the RO should obtain any pertinent treatment records from Dr. G.M.M.  If such efforts prove unsuccessful, documentation to that effect should be added to the claims file.  

2.  The Veteran should be scheduled for an appropriate VA examination to determine the nature and etiology of any current left hip disability.  It is imperative that the claims file, including a copy of this remand be made available to the examiner for review in connection with the examination.  The examiner should discuss the October 2008 letter from Dr. S.M.-H.  Following a thorough evaluation, the examiner should:

a) diagnose any current left hip disability shown to exist;

b) opine whether any left hip disability is at least as likely as not related to the Veteran's service;

c) if not, whether any such left hip disability is at least as likely as not related to the Veteran's service-connected degenerative disc disease of the lumbar spine;

d) if not, opine whether any such left hip disability is aggravated (aggravation is defined for legal purposes as a worsening of the underlying condition versus a temporary flare-up of symptoms) by the Veteran's service-connected degenerative disc disease of the lumbar spine; and

e) provide detailed rationale, with specific references to the record, for the opinions.

3.  After completion of the foregoing, readjudicate the claims of service connection for a left hip disability, including as secondary to degenerative disc disease of the lumbar spine, and an increased initial rating for degenerative disc disease of the lumbar spine.  Then, the RO should readjudicate the Veteran's TDIU claim.  If the benefits sought on appeal remain denied, the Veteran and her service representative should be provided a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran and her representative have the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


